The evidence for the State tended to prove that two officers searching the defendant's house found a small amount of whiskey in a Nehi bottle, hidden between the mattresses in defendant's bed room. Upon proper predicate, the evidence further tended to prove that the defendant admitted that he put the whiskey there and that it was his.
The facts thus proven were sufficient to sustain the verdict of the jury, and therefore the affirmative charge was properly refused.
It was immaterial to the issues in this case as to why the officers went to defendant's house, and therefore it was error for the Court to permit proof that "We went down there with a warrant that his wife had sworn out to arrest him." But this evidence was not of such nature as to warrant a reversal, and therefore under Supreme Court Rule 45 we decline to make such ruling cause for reversal.
We find no reversible error in the record, and the judgment is affirmed.
The judgment is affirmed.
Affirmed. *Page 152